Exhibit 10.14

 


 
SHENZHEN CITY
 


 
EMPLOYMENT AGREEMENT
 
(For Full Time Employee)
 


 


 


 


 


 


 


 


 
Edited by Shenzhen City Labor and Social Security Bureau
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 


 
Party A (Employer)
Party B (Employee)
Name
Shenzhen Anytone Technology Co., Ltd.
Name
Nian Chen
Address
 
Sex
Male
Legal (Major) Representative
Dongrong Xu
ID Number
420204197212176515
Contactor
Weihe Yu
Address
 
Phone Number
26500128
Phone Number
 



 
According to Labor law of The People’s Republic of China (refer as Labor Law)
and Labor Agreement Law of The People’s Republic of China (refer as Labor
Agreement Law), Party A and Party B sign and obey this agreement which is based
on legal, fair, free will and honest principle.
 
1.  
Term of agreement

 
A.  
Party A and Party B agreed the following method _a_ to determine the term of
this agreement.

 
a.  
Fixed term: From September 1, 2008 to August 31, 2011.

 
b.  
No limited term: Start from _____________________.

 
c.  
Term will be due when project finished: Start from ______________ till project
is completed.

 
B.  
Probation: __1~3 months__

 
2.  
Job description and location

 
Party B’s job description (or position):   __Chairman of the Board of
Directors___.
 
Party B’s job location: ________________________.
 
3.  
Working hours and vacation

 
A.  
Party A and Party B agreed the following method _ _ to determine Party B’s
working hours.

 
a.  
Standard working hours:  __ hours a day (no more than 8 hours); __ hours per
week (no more than 40 hours); at least one holiday per week.

 
b.  
No fixed working hours: After approved by Labor and Social Security
Administration Department, Party B’s job implements no fixed working hours.

 
c.  
Comprehensive working hours: After approved by Labor and Social Administration
Department, Party B’s job implements comprehensive working hours.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
B.  
If Party A needs to extend working hours due to operation, the process should
comply with the regulation No.41 of Labor Law.

 
C.  
Party B is entitled to have national holiday, marriage leave, maternity leave,
bereavement leave and other holidays.

 
D.  
Other holidays or vacation arrangement: ________________________________.

 
4.  
Compensation

 
A.  
Party A set up compensation regulation in accordance with law and inform Party
B. The compensation Party A pay to Party B could not lower than the lowest limit
required by the government.

 
B.  
Party B’s compensation: RMB$ 10,000 per month.

 
C.  
Party A will pay on 25th in each month and need to pay to Party B at least one
time per month.

 
D.  
Party B’s compensation for extra working hours, paid vacation, and special
situation will be implemented in accordance with the relevant law and
regulations.

 
E.  
 Other agreement for compensation: Corporation’s governance systems and
Promotion plan and prize.

 
5.  
Social insurance and benefit

 
A.  
Party A and Party B comply with national, province, and city’s regulation to
apply social insurance and pay social insurance premium.

 
B.  
If Party B got sick or hurt but not related to work, Party B should be entitled
treat period and payment for treat period by Party A in accordance with
national, province, and city’s relevant regulations.

 
C.  
If Party B got occupational disease and hurt due to his job, Party A should
process this situation in accordance with Occupational Disease Prevention,
Business Insurance Regulation and other relevant laws.

 
D.  
Party A provides Party B the following benefits: Other benefits described in
Corporation governance systems.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
6.  
 Labor protection, working condition, Protection against occupational hazards

 
A.  
Party A provides a clean and safe working environment and necessary protection
supplies in accordance with the relevant regulations to protect Party B’s safety
and health.

 
B.  
Party A provides special protection for female employees and un-adult employees
in accordance with the relevant regulations.

 
C.  
Party B engages in___________ which may cause ____________occupational hazards,
Party A implement ______________________ protection process and provide healthy
check for Party B 1 time per year.

 
D.  
Party B is entitled to refused Party A’s illegal comments to work in the
dangerous situation. Party B is entitled to ask for change or report to relevant
department.

 
7.  
Regulation

 
A.  
Party A set regulation in accordance with the law and should inform Party B.

 
B.  
Party B should comply with national relevant laws and Party A’s regulation;
complete assigned project on time; improve career skills; obey safety operation
regulation and professional Ethics.

 
C.  
Party B should comply with the relevant regulation regarding to birth control by
him or herself.

 
8.  
Amendment of agreement

 
The agreement could be amended after agreed by both sides. The amendment of this
agreement should be written and both sides should keep one.
 
9.  
Cancellation and termination of agreement

 
A.  
The agreement could be cancelled after agreed by both sides.

 
B.  
Party B should have written notice to Party A 30 days in advance.

 
C.  
If Party A have the following situation, Part B could notice Party A to
terminate the agreement:

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
a.  
Did not provide labor protection and condition in accordance with the agreement;

 
b.  
Did not full pay compensation on time;

 
c.  
Did not pay social insurance premium for Party B in accordance with the law;

 
d.  
Party A’s regulation against the law and regulations which damage Party B’s
right and benefits;

 
e.  
Party A enforce or cheat Party B to sign or modify this agreement under
unwilling situation which make this agreement has no legal effect;

 
f.  
Party A escapes its legal responsibilities and omit Party B’s rights;

 
g.  
Party A against law and other relevant administrative regulations;

 
h.  
Other situations which allow Party B to terminate this agreement in accordance
with the law and relevant regulations.

 
D.  
If Party A enforces Party B to work by illegal methods such as violation and
threaten, Party B could terminate this agreement immediately without informing
Party A in advance.

 
E.  
If Party B has the following situations, Party A could cancel the agreement:

 
a.  
Being approved unsuitable during probation;

 
b.  
Violate Party A’s regulation seriously;

 
c.  
Seriously missed job duty and violated professional Ethic to cause Party A’s
huge lost;

 
d.  
Party B works for others at same time which caused seriously effect on his or
her job duty with Party A;

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
e.  
Party B enforce or cheat Party A to sing or modify this agreement under
unwilling situation which make this agreement has no legal effect;

 
f.  
Being invested criminal responsibility.

 
F.  
Under the following situation, Party A could terminate the agreement by sending
a written notice 30 days in advance to Party B or paying Party B additional one
month compensation:

 
a.  
Party B got sick or hurt but not due to job and cannot implement the same job
after regulated treat period is due and cannot implement the other job which
Party A assigned;

 
b.  
Party B cannot fulfill his or her job duty, even after training and job
adjustment, still cannot handle;

 
c.  
The environment has significant change which causes the employment agreement
could not be implemented.  After negotiation, both sides still cannot achieve
agreement;

 
G.  
Under any one of the following situation, Party A needs to downsize more than 20
employees  or fire less than 20 employees but more than 10% of total Party A’s
employees, Party A should explain the situation to Union or all employees 30
days in advance. After listening the opinion from Union or employees and
reporting to Labor and Social Security Administration Department, Party A could
downsize:

 
a.  
Restructure in accordance with the bankruptcy law;

 
b.  
Operation meet significant difficulties;

 
c.  
Change of business’ direction, important technical change and adjustment of
operation, downsizing still need after amended the agreement;

 
d.  
The environment has significant change which causes the employment agreement
could not be implemented.

 
H.  
Employment agreement should be terminated under any of the following situation:

 
a.  
Employment agreement’s term is expired;

 
b.  
Party B starts to be entitled to have retirement benefit;

 
c.  
Party B dead or is announced dead or missing by the local Court;

 
d.  
Party A is announced bankruptcy;

 
e.  
Party A’s business become ineffective and was force to closed or dismissed;

 
f.  
Other situations in accordance with the laws and regulations.

 
10.  
Economic compensation

 
A.  
Under any one of the following situation, Party A could ask economic
compensation from Party B:

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
a.  
Party A informs Party B and achieve agreement to cancel the agreement in
accordance with the term 9-A of this agreement;

 
b.  
Party B requests to cancel the agreement in accordance with the term 9-C and 9-D
of this agreement;

 
c.  
Party A requests to cancel the agreement in accordance with the term 9-F of this
agreement;

 
d.  
Party A requests to cancel the agreement in accordance with the term 9-G of this
agreement;

 
e.  
Except the situation which Party A maintains or increases the terms of the
agreement to extend this agreement but refused by Party B, the agreement is
cancelled in accordance with the term 9-H of this agreement;

 
f.  
The agreement is cancelled in accordance with the term 9-F-d and 9-F-e of this
agreement;

 
g.  
Other situations in accordance with the laws and regulations.

 
B.  
When the agreement is cancelled or terminated, the offering of the economic
compensation should comply with the Labor Agreement Law and other relevant
regulations. If Party A need to pay to Party B, it should be paid when Party B
implements the transfer of the job.

 
11.  
Process of cancellation of the agreement

 
When Party A and Party B decide to terminate this agreement, Party B should
implement the job transfer in accordance with the agreement between both sides.
Party A should provide written approval and implement document and social
insurance transfer within 15 days.
 
12.  
Controversy process

 
When controversy happened, both sides should try to negotiate first. If
negotiation does not work, they could get help from Union or Labor Dispute
Meditation Committee; or be judged by Labor Dispute Meditation Committee
directly. If no objection with the result, both sides should implement
accordingly. If any Party has objection with the result, this Party could bring
this case into court.
 
13.  
Other additional terms which both sides would like to add:

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
_______________________________________________________________________
 
14.  
Others

 
A.  
Any insufficient terms or any current term violated with current laws and
regulations should comply with the current laws and regulation.

 
B.  
This agreement will enter into force once signed by both sides. Any modify or
unauthorized signature will cause this agreement ineffective.

 
C.  
This agreement has two copies and both sides keep one.

 


 
Party A: (Seal)  Shenzhen Anytone Technology Co., LTd.     Party B: (Signature)
Nian Chen
 


 
Legal (major) representative: Dongrong Xu
 


 

  September 1, 2008  September 1, 2008          

 
According to the 10th term of Labor Agreement Law: A written employment
agreement is necessary when established employment relationship. According to
the 16th term of Labor Agreement Law, the employment agreement should be
negotiated and agreed by employer and employee; signed by both sides for
entering into force. The agreement should have two copies and both sides keep
one.
 
After obtaining this agreement, employee’s signature: Nian Chen
 
 
Signature date: September 1, 2008
 

 
 
 
 
9